ACCEPTED
                                                                                               03-15-00064-CV
                                                                                                      4694834
                                                                                     THIRD COURT OF APPEALS
                                                                                                AUSTIN, TEXAS
                                                                                          3/30/2015 2:42:57 PM
                                                                                             JEFFREY D. KYLE
                                                                                                        CLERK
                                 NO. 03-15-00064-CV

                                                             FILED IN
                       IN THE COURT OF APPEALS         3rd COURT  OF APPEALS
                                                           AUSTIN, TEXAS
                   FOR THE THIRD DISTRICT OF TEXAS 3/30/2015 2:42:57 PM
                             AUSTIN, TEXAS               JEFFREY D. KYLE
 ______________________________________________________________________
                                                              Clerk

ELITE AUTO BODY LLC, d/b/a PRECISION AUTO BODY, REY R. HERNANDEZ,
                YESICA DIAZ, AND DAVID DAMIAN,

                                        Appellants

                                            V.

                          AUTOCRAFT BODYWERKS, INC.,

                                         Appellee

________________________________________________________________________

            ON APPEAL FROM THE 353RD JUDICIAL DISTRICT COURT
                         TRAVIS COUNTY, TEXAS
                    HONORABLE TIM SULAK, PRESIDING


      UNOPPOSED MOTION TO EXTEND TIME TO FILE APPELLEE’S BRIEF


TO THE HONORABLE COURT OF APPEALS:

       Appellee, Autocraft Bodywerks, Inc., pursuant to Rule 38.6(d), TEX. R. APP. P.,

moves the Court for an extension of time for filing Appellee's Brief, and in support of this

Motion shows:

       1.     This appeal arises out of a suit for misappropriation of trade secrets brought

in the 353rd Judicial District Court of Travis County, Texas, entitled Autocraft

Bodywerks, Inc. v. Elite Auto Body LLC, dba Precision Auto Body, Rey R. Hernandez,

Yesica Diaz, and David Damian, Cause No. D-1-GN-14-004535, in which Appellants
sought to dismiss under Chapter 27 of the TEXAS CIVIL PRACTICE & REMEDIES CODE as

an action involving the exercise of certain constitutional rights.

       2.     The Order Denying Defendants’ Motion to Dismiss Pursuant to Chapter 27

of the Texas Civil Practice and Remedies Code of the trial court was signed on January

23, 2015. The appeal of the order was perfected by Appellants’ filing of the Notice of

Appeal on January 28, 2015. Appellants’ Brief was filed on March 10, 2015.

       3.     This is Appellee's first request for an extension of time. The deadline for

Appellee to file its brief is March 30, 2015. No previous extension of time has been

requested or granted by the Court.

       4.     A reasonable explanation of the need for more time to file Appellee's Brief

exists in that aside from counsel’s heavy case load, the timing of the filing of the

Appellants’ Brief has coincided with the maternity leave of one of Appellee’s counsel in

connection with the birth of her second child, and numerous hearings in several cases in

which Appellee’s other counsel has been involved that has required extensive briefing

and prevented Appellee from spending adequate time to properly brief the Court on the

facts and the law relating to the issues which form the basis of this appeal.

       5.     Appellee expects to have an opportunity to properly brief the issues on

appeal and to file Appellee's Brief with the Court in this case by April 20, 2015.

       6.     A twenty-day day extension of time for filing Appellee's Brief will not

delay submission of this case in its prescribed order and no harm will result to the

Appellants as a result of the extension of time for filing Appellee's Brief in that the case

has not been set for submission.


                                             -2-
                            CERTIFICATE OF CONFERENCE

        7.    Counsel for Appellee conferred with S. Alex King, counsel for Appellants,

on March 30, 2015, to discuss the relief sought by this Motion. Appellants' counsel has

no opposition to a grant of a twenty (20) day extension of time (to April 20, 2015) to file

Appellee’s Brief.

                                         PRAYER

        WHEREFORE, Appellee, Autocraft Bodywerks, Inc., requests that the Court enter

an Order extending the time to file Appellee’s Brief in this case to the 20th day of April,

2015.

                                           Respectfully submitted,

                                           WINSTEAD P.C.


                                           By: /s/ James G. Ruiz
                                               James G. Ruiz
                                               State Bar No. 17385860
                                               jruiz@winstead.com
                                               Jacylyn G. Austein
                                               State Bar No. 24069760
                                               jaustein@winstead.com
                                               401 Congress Avenue, Suite 2100
                                               Austin, Texas 78701
                                               Telephone No. (512) 370-2800
                                               Facsimile No. (512) 370-2850

                                                 ATTORNEYS FOR APPELLEE
                                                 AUTOCRAFT BODYWERKS. INC.




                                           -3-
                           CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing was served
electronically on the 30th day of March, 2015, on the attorney of record listed below:

      Rick Harrison
      S. Alex King
      FRITZ, BYRNE, HEAD & HARRISON, PLLC
      98 San Jacinto Blvd, Suite 2000
      Austin, TX 78701
      rharrison@fbhh.com
      aking@fbhh.com


                                       /s/ James G. Ruiz
                                           James G. Ruiz




                                         -4-
DALLAS_1/6500029v.1
57457-1 03/30/2015